UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4925



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RUBEN   ALVARADO     VELASQUEZ,   a/k/a    Edgar
Rodriquez Rivera,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-02-46)


Submitted:   July 20, 2005                 Decided:   August 17, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher R. Clifton, GRACE, HOLTON, TISDALE & CLIFTON, P.A.,
Winston-Salem, North Carolina, for Appellant. Robert J. Conrad,
Jr., United States Attorney, Gretchen C. F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ruben   Alvarado      Velasquez       appeals     his    guilty-plea

conviction and sentence for possession with intent to distribute

more than 500 grams of cocaine, in violation of 21 U.S.C. § 841(a)

(2000).   Velasquez’s attorney has filed a brief in accordance with

Anders    v.    California,    386    U.S.     738    (1967),    challenging        the

sufficiency      of    the   evidence,   but     stating       that    he   finds   no

meritorious grounds for appeal.           Velasquez declined to file a pro

se supplemental brief despite being informed of his right to do so.

Finding no reversible error, we affirm.

               In the Anders brief, counsel raises the potential issue

of whether the district court complied with the requirements of 21

U.S.C. § 851(b) (2000).           We find that Velasquez was given ample

opportunity to challenge the existence of this prior conviction,

and declined to do so.         Accordingly, any challenge to the use of

the prior conviction is precluded.             United States v. Campbell, 980

F.2d 245, 252 (4th Cir. 1992).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Velasquez’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then


                                       - 2 -
counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                      - 3 -